 



Exhibit 10.1
MTI Technology Corporation
17595 Cartwright Road
Irvine, California 92614
October 11, 2005

To:   The Purchasers, as defined in the Purchase Agreement (as defined below)
c/o Advent International Corporation
75 State Street
Boston, Massachusetts 02109

     Reference is made to that certain Securities Purchase Agreement, dated
August 19, 2005 (the “Purchase Agreement”), by and among MTI Technology
Corporation and the Purchasers (as defined therein). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.
     Reference is also made to the letter, dated October 6, 2005, from the
Company to the Purchasers regarding the Company’s ongoing analysis of data
regarding its financial results for the second quarter of fiscal year 2006 (the
“Letter”). We acknowledge that the Purchasers have asserted that the information
referred to in the Letter constitutes a Material Adverse Effect. Therefore, in
consideration of the mutual agreements set forth herein, the Company and the
Purchasers hereby agree as follows:

  1.   The Company agrees that the facts referred to in the Letter constitute a
Material Adverse Effect solely for purposes of Sections 3.08(a), 5.02(b)(xiv)
(solely as it relates to 3.08(a)), 7.01(c), 7.01(d)(i) (solely as it relates to
Section 5.02(b)(xiv) with respect to 3.08(a)) and 7.01(d)(ii) (solely as it
relates to 3.08(a)) (the “Referenced Sections”).     2.   The Company agrees to
take all actions reasonably necessary to cause the Annual Meeting to be
adjourned to a date that is not less than fifteen (15) nor more than twenty
(20) business days following the Company’s public release of the information
contained in the Letter (the “Release Date”) and to timely file and deliver to
shareholders supplemental proxy materials satisfactory to Purchasers and their
counsel. Company agrees that Purchasers shall have the opportunity to review and
comment on any supplemental proxy materials as if such materials were a
preliminary proxy statement subject to Section 6.04 of the Purchase Agreement,
including with respect to any reasonable objection thereto.     3.   With
respect only to the revenue and operating loss disclosed in the Letter, the
Purchasers waive the right to assert or claim a breach of, or the inability to
satisfy conditions of, the Referenced Sections.     4.   The Purchasers waive
the right to assert or claim that the Company has breached the requirement in
Section 6.04 to timely call the annual meeting based on the adjournment
referenced in paragraph 2 above.

 



--------------------------------------------------------------------------------



 



The Purchasers, as defined in the Purchase Agreement
c/o Advent International Corporation
October 11, 2005
Page 2 of 3

  5.   The Purchasers waive the right to assert or claim that they do not have
due notice of the disclosure in the Letter for the purposes only of Section
5.01(d) and Section 5.06 of the Purchase Agreement.     6.   The Purchasers will
not object if, without changing the opinion contained in paragraph 10 of the
opinion required by Section 7.01(j) of the Purchase Agreement, Morrison &
Foerster provide additional commentary on its reasoning for the unqualified
opinion in such paragraph 10 and such commentary is reasonably acceptable to the
Purchasers.     7.   This letter shall only be effective and enforceable against
the Purchasers if: (i) the Release Date is within three (3) business days of the
date of this letter; (ii) at least fifteen (15) complete trading days on the
Nasdaq SmallCap Market have elapsed between the Release Date and the Closing
Date; and (iii) the Company is not in breach of Section 5.02(b)(xiv) as if the
date hereof were the Closing Date, other than with respect to the waivers in
paragraphs 3, 4 and 5 above. In addition to any conditions contained in the
Purchase Agreement, the obligation of the Purchasers’ to purchase the Purchased
Securities shall be subject to the satisfaction (or waiver by each Purchaser) of
the following condition: the Purchasers shall each receive a certificate signed
by the Chief Executive Officer and the Chief Financial Officer at the Closing
certifying that the conditions to the effectiveness of this letter contained in
the preceding sentence have been satisfied.     8.   Notwithstanding anything
herein to the contrary, the Purchasers expressly retain and do not waive any
rights not explicitly waived hereby, including with respect to the Referenced
Sections and any other Material Adverse Effect (including the reasons for the
financial results contained in the Letter).

     Please acknowledge your agreement with the foregoing by signing below and
returning a copy to the Company.

            Sincerely,


MTI Technology Corporation
      By:   /s/ Thomas P. Raimondi, Jr.         Name:   Thomas P. Raimondi, Jr. 
      Title:   Chairman, President and CEO   

 



--------------------------------------------------------------------------------



 



         

The Purchasers, as defined in the Purchase Agreement
c/o Advent International Corporation
October 11, 2005
Page 3 of 3
Acknowledged and agreed to by the Purchasers as of the date first set forth
above:
Digital Media & Communications III Limited Partnership
Digital Media & Communications III-A Limited Partnership
Digital Media & Communications III-B Limited Partnership
Digital Media & Communications III-C Limited Partnership
Digital Media & Communications III-D C.V.
Digital Media & Communications III-E C.V.
By:          Advent International Limited Partnership, General Partner
By:          Advent International Corporation, General Partner
By:     /s/ Michael Pehl
Name:     Michael Pehl
Title:     Partner
Advent Partners DMC III Limited Partnership
Advent Partners II Limited Partnership
By:          Advent International Corporation, General Partner
By:     /s/ Michael Pehl
Name:     Michael Pehl
Title:     Partner
EMC Corporation
By:     /s/ Michael J. Cody
Name:     Michael J. Cody
Title:     VP, Corporate Development

 